                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


CHARLIE LEWIS THORNTON JR.,                            4:18-CV-04151-KES

                    Plaintiff,

                                                ORDER GRANTING MOTIONS TO
       vs.                                      PROCEED IN FORMA PAUPERIS

WARDEN GROMER; OFFICER
LEIDHOLT; OFFICER MCGOVERN; LT.
MATTSON,

                    Defendants.



      Plaintiff, Charlie Lewis Thorton Jr., is an inmate at the Minnehaha

County Jail in Sioux Falls, South Dakota. Thorton filed a pro se civil rights

complaint and requested leave to proceed in forma pauperis under 28 U.S.C.

§ 1915. Dockets 1 and 2.

      Under the Prison Litigation Reform Act (PLRA), a prisoner who “brings a

civil action or files an appeal in forma pauperis . . . shall be required to pay

the full amount of a filing fee.” 28 U.S.C. § 1915(b)(1). The court may, however,

accept partial payment of the initial filing fee where appropriate. Therefore,

“ ‘[w]hen an inmate seeks pauper status, the only issue is whether the inmate

pays the entire fee at the initiation of the proceeding or over a period of time

under an installment plan.’ ” Henderson v. Norris, 129 F.3d 481, 483 (8th Cir.

1997) (quoting McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997)).
      The initial partial filing fee that accompanies an installment plan is

calculated according to 28 U.S.C. § 1915(b)(1), which requires a payment of

20 percent of the greater of:

      (A)   the average monthly deposits to the prisoner’s account; or
      (B)   the average monthly balance in the prisoner’s account for
            the 6-month period immediately preceding the filing of the
            complaint or notice of appeal.

Thornton has not filed a prisoner trust account statement for this case, but he

did file one for another case. Under that statement, he reported average

monthly deposits to his prisoner trust account of $45.06 and an average

monthly balance of $6.94. Thornton v. Tuschen et al., 4:19-cv-4084-KES,

Docket 3. Based on this information, the court grants Thornton leave to

proceed in forma pauperis provided he pays an initial partial filing fee of

$9.01, which is 20 percent of $45.06. Thornton must pay this initial partial

filing fee by July 5, 2019. If the court does not receive payment by this

deadline, this matter will be dismissed. Thornton may request an extension of

time if needed.

      In addition to the initial partial filing fee, Thornton must “make monthly

payments of 20 percent of the preceding month’s income credited to the

prisoner’s account.” 28 U.S.C. § 1915(b)(2). The statute places the burden on

the prisoner’s institution to collect the additional monthly payments and

forward them to the court as follows:

      After payment of the initial partial filing fee, the prisoner shall be
      required to make monthly payments of 20 percent of the preceding
      month’s income credited to the prisoner’s account. The agency
      having custody of the prisoner shall forward payments from the


                                        2
      prisoner’s account to the clerk of the court each time the amount in
      the account exceeds $10 until the filing fees are paid.

28 U.S.C. § 1915(b)(2). Therefore, after payment in full of the initial partial

filing fee, the remaining installments will be collected pursuant to this

procedure.

      The clerk of the court will send a copy of this order to the appropriate

financial official at Thornton’s institution. Thornton will remain responsible for

the entire filing fee, as long as he is a prisoner, even if the case is dismissed at

some later time. See In re Tyler, 110 F.3d 528, 529-30 (8th Cir. 1997).

      Thus, it is ORDERED

      1. Thornton’s motions for leave to proceed in forma pauperis (Dockets 2

         and 6) are granted. Thornton will make an initial partial payment

         of $9.01 by July 5, 2019, made payable to the Clerk, U.S. District

         Court. If the initial partial filing fee is not received by the specified

         deadline, the case will be dismissed.

      2. After payment of the initial partial filing fee, Thornton’s institution

         will collect the additional monthly payments in the manner set forth

         in 28 U.S.C. § 1915(b)(2), quoted above, and will forward those

         installments to the court until the $350 filing fee is paid in full.

      3. The clerk of the court is directed to send a copy of this order to the

         appropriate official at Thornton’s institution.

      4. The clerk of the court is directed to set a pro se case management

         deadline in this case using the following text: July 5, 2019: initial

         partial filing fee payment due.
                                           3
5. Thornton will keep the court informed of his current address at all

   times. All parties are bound by the Federal Rules of Civil Procedure

   and by the court’s Local Rules while this case is pending.

DATED this 5th day of June, 2019.

                              BY THE COURT:

                              /s/ Karen E. Schreier
                              KAREN E. SCHREIER
                              UNITED STATES DISTRICT JUDGE




                                 4
